Citation Nr: 0517686	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to a compensable rating for bilateral 
perforated tympanic membrane.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for tinnitus as a result of a surgical 
procedure at a VA medical facility in November 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

As a procedural matter, the Board notes that the claim for 
tinnitus was developed and certified to the Board as a claim 
under the provisions of 38 U.S.C.A. § 1151; however, a July 
2002 VA examination suggests that the veteran's tinnitus may 
be related to a history of hazardous noise exposure.  As the 
Board does not have jurisdiction over a claim for tinnitus on 
a direct basis, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Audiometric test results correspond to numeric 
designations no worse than Level II for the veteran's right 
ear and Level II for his left ear.

2.  The veteran is in receipt of the maximum schedular 
evaluation for tympanic membrane perforation, and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

3.  In November 2000, the veteran was scheduled to undergo a 
bilateral myringotomy tube placement at a VA hospital for 
eustachian tube dysfunction.

4.  Prior to the procedure, the veteran reported constant 
tinnitus and used a sound-generating machine at night to mask 
the ringing.

5.  At the time of the procedure in November 2000, a too 
large quantity of medication was inadvertently given to 
anesthetize the ear, which resulted in a burning sensation to 
the affected ear.  The procedure was discontinued.

6.  Subsequently, medical evidence associated both hearing 
loss and an absence of taste to the November 2000 incident, 
and these conditions were service-connected.

7.  Since the procedure, the veteran has reported no change 
in the level of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2004).

2.  The criteria for a compensable evaluation for bilateral 
perforated tympanic membrane have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.84, DC 6211  (2004).

3.  The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for tinnitus as a result of 
a surgical procedure at a VA medical facility in November 
2000 are not met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to a Compensable Rating for a Bilateral 
Hearing Loss Disability

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The most recent VA audiometric examination, dated in July 
2002, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
50
50
65
75
LEFT
n/a
50
70
65
75

The average decibel loss was 60 for the right ear and 65 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in both ears.  The diagnosis was mild 
sloping to severe primarily conductive hearing loss, 
bilaterally.

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of II for his right ear and 
II for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
However, Section 4.86(a) is not applicable in this case 
because, as noted above, results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  Likewise, the 
audiometric results reported above show that the veteran does 
not have the exceptional pattern of hearing loss envisioned 
in 38 C.F.R. § 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

II.  Entitlement to a Compensable Rating for Bilateral 
Perforated Tympanic Membrane

The veteran's bilateral tympanic membrane perforation is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, DC 6211.  A noncompensable evaluation is the 
only, and therefore the maximum, rating available under this 
diagnostic code.  Consequently, he is not entitled to an 
increased rating regardless of the level of disability.  
Therefore, a compensable evaluation cannot be granted.

In addition, the Board has considered whether referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's tympanic membrane 
rupture has resulted in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

The provisions of 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

In this case, the veteran has not shown in this case is that 
his service-connected tympanic membrane rupture has resulted 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

III.  Entitlement to Compensation Under the Provisions of 
38 U.S.C.A. § 1151 for Tinnitus as a Result of a Surgical 
Procedure at a VA Medical Facility in November 2000

The veteran filed his claim in June 2001.  Relevant law 
provides that where any veteran shall have suffered an injury 
as a result of hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 
38 C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

This new regulation merely codified the existing statutory 
provisions of 38 U.S.C.A. § 1151.  The language of the new 
regulation is in no way liberalizing and is not significantly 
different from the standard considered in the adjudication of 
the veteran's claim.  Therefore, the Board finds the veteran 
is not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

The facts are not in dispute.  In November 2000, the veteran 
was scheduled for a bilateral myringotomy tube placement at a 
VA hospital for eustachian tube dysfunction.  During the 
procedure, a too large quantity of medication was 
inadvertently given to anesthetize the ear, which resulted in 
a burning sensation to the affected ear.  The procedure was 
discontinued.  Subsequently, medical evidence associated both 
hearing loss and an absence of taste to the November 2000 
incident, and these conditions were service-connected.  

The threshold question is whether the November 2000 procedure 
caused additional disability in the form of tinnitus.  The 
record reveals that, prior to the procedure, the veteran 
reported constant tinnitus and used a sound-generating 
machine at night to mask the ringing.  In a post-procedure 
follow-up note dated two weeks later, he related that the 
level of tinnitus was unchanged.  This evidence indicates 
that there was no additional disability manifested by 
tinnitus.

A July 2002 VA audiology examination report related that the 
veteran's tinnitus was:

as likely as not due to [history of] 
noise exposure and injuries to ears.

A follow-up medical opinion dated in August 2002 stated:

[the medical evidence] indicates the VA 
treatment 11-00 did cause the perforation 
of the ear drum, hearing loss, burns on 
tongue with loss of sense of taste but 
NOT the tinnitus (tinnitus existed prior 
to 11-00 per VA note 11-7-00, [and] 
letter 3-19-01 . . . 

(emphasis in original).  It is apparent to the Board that the 
VA physician in August 2000 carefully reviewed the medical 
evidence and this opinion is consistent with the 
contemporaneous medical evidence.  Therefore, the Board finds 
the addendum opinion to be of great probative value.

In sum, while the evidence is uncontroverted that the veteran 
sustained additional disability as a result of a November 
2000 procedure at a VA medical facility, the Board finds that 
there was no increase in the veteran's symptoms associated 
with tinnitus as a result.  He complained of constant 
tinnitus prior to the procedure and related that there had 
been no change in his level of tinnitus after the procedure.  
Therefore, the Board finds that the claim for compensation 
for tinnitus as the result of the November 2000 procedure 
must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in September 2001, prior to the initial 
adjudication of his claims in August 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The September 2001 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the statement of the case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the outpatient treatment records with 
respect to the procedure have been obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in July 2002 and a follow-up 
opinion dated in August 2002.  The available medical evidence 
is sufficient for adequate determinations.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

A compensable rating for a bilateral hearing loss disability 
is denied.

A compensable rating for bilateral perforated tympanic 
membrane is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
tinnitus as a result of a surgical procedure at a VA medical 
facility in November 2000 is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


